DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The Amendment filed on 25 January 2022 has been entered; claims 1, 2, 5-7, and 11-17 remain pending, of which claims 1, 5, 6, 11-14, and 16 were previously withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.
 
Response to Arguments
Applicant's arguments, see Pages 5-7 of the Remarks, filed 25 January 2022, with respect the rejection of claims 2, 7, 15, and 17 under 35 USC 102(a)(1) over Cuero Rengifo have been fully considered but they are not persuasive. Applicant argues that Cuero Rengifo does not teach water-soluble chitosan, as Jimenez-Gomez teaches chitosan that is derived from similar sources as Cuero Rengifo, and that those chitosans are not water soluble. In response, the Examiner submits that the molecular weight of the chitosan and degree of deacetylation also play a role in solubility (see bottom half of Page 2 of Jimenez-Gomez); further, Cuero Rengifo discloses that the chitosan is in a dissolved form prior to mixing with the source of gallium ions (Paragraphs [0042, 0045]).  Additionally, Cuero Rengifo describes that the polysaccharide and water with gallium ions is at an acidic pH in use (Paragraph [0052]), lending further support (in line 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 7, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Cuero Rengifo et al. (U.S. Patent Publication # 2014/0353257), hereinafter, “Cuero Rengifo”.
With respect to claims 2, 7, 15, and 17, Cuero Rengifo discloses a composition comprising chitosan which is added to water including wastewater to remove gallium ions (“inorganic unnecessary substance”) (Abstract; Paragraphs [0007, 0008, 0036, 0040]).  Cuero Rengifo discloses that the chitosan can have about 3 to about 20 N-acetyl glucosamine and/or glucosamine units, with a particular example of 5-7 N-acetyl glucosamine and/or glucosamine units (Paragraph [0035]), wherein N-acetyl glucosamine has a molecular weight of 221.21 g/mol and glucosamine has a molecular weight of 179.17 g/mol.  Taking the 5-7 unit embodiment, even 7 units of the higher molecular weight N-acetyl glucosamine (Paragraph [0034] teaches 60 to 100% acetylation) is 1548.47 g/mol, meeting the limitations “less than 3,400”.  
dissolving the polysaccharide in water (“water-soluble chitosan”) (Paragraphs [0042, 0045]), consistent with the limitations “wherein when the fractionated component 2 is a water-soluble chitosan, the water-soluble chitosan showing a solubility of 50% by mass or greater in water”. 
Regarding the limitation “plant”, the Examiner submits that Cuero discloses that the chitosan useful to the invention can be extracted from fungi, shrimp, or microorganisms (Paragraph [0034]), and therefore does not teach a plant; however, the Examiner submits that the chitosan structure and chemical groups are the same no matter the source, and Cuero discloses a chitosan dissolved in water. It has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a non-obvious different between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

Claims 2, 7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varum et al. (U.S. Patent Publication # 2015/0126619), hereinafter, “Varum”.
With respect to claims 2, 7, and 15, Varum discloses a chitosan oligomer having preferably 4 to fewer than 15 glucosamine units. Glucosamine has a molecular weight of about 180 g/mol (Paragraph [0056]); 4*180 g/mol = 720, and 15*180 g/mol = 2,700, wherein 720 to 
 Varum is silent with respect to the limitations “a fractionated component 2 of a water extract of a plant powder” of claim 2 and the limitations in lines 2-4 of claim 7; however, the Examiner submits that the chitosan structure and chemical groups are the same no matter the source or extraction technique, and specifically notes that the chitosan oligomer disclosed by Varum is water soluble, consistent with the limitations “wherein when the fractionated component 2 is a water-soluble chitosan, the water-soluble chitosan showing a solubility of 50% by mass or greater in water”. It has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a non-obvious different between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding the intended use limitations “A water-purifying agent” of claims 7 and 15, the Examiner submits that the water-soluble chitosan of Varum is capable of being used as a water-purifying agent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heppe (Product Specification Sheet; Product line: Chitoceuticals, 2011, Pages 1-2, accessed online at https://www.gmp-chitosan.com/downloads/specifications/Chitoceuticals/Chitosan%20Oligomer/44009-chitoceuticals-chitosan-oligomer.pdf), hereinafter, “Heppe”.
With respect to claims 2, 7, and 15, Heppe discloses a commercially available chitosan having a molecular weight of less than 5 kDa (overlapping “less than 3,400”) which forms a clear solution (is water soluble) (see Chitoceuticals: Page 1, ‘Appearance of solution is clear” and last line for the molecular weight). 
Heppe and the claims differ in that Heppe does not teach the exact same proportions for the molecular weight as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Heppe, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Heppe is silent with respect to the limitations “a fractionated component 2 of a water extract of a plant powder” of claim 2 and the limitations in lines 2-4 of claim 7; however, the Examiner submits that the chitosan structure and chemical groups are the same no matter the source or extraction technique, and specifically notes that the chitosan oligomer disclosed by Heppe is water soluble, consistent with the limitations “wherein when the fractionated component 2 is a water-soluble chitosan, the water-soluble chitosan showing a solubility of 50% by mass or greater in water”. It has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a non-obvious different between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        09 February 2022